Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The examiner acknowledges receipt of Applicant’s Remarks and Claim amendments, filed on 4 April 2021.
DETAILED ACTION
Claim Status
Claims 1, 3-12, 14, 16-18, 21-30 are pending. Claims 26-30 are newly added.  Claims  2, 13, 15, 19, 20 are canceled.  Claims 1, 3-12, 14, 16-18, 21-30  are under current examination.
Information Disclosure Statement
 By the time the instant Action was mailed, the applicant had not submitted any Information Disclosure Statements (IDS) in compliance with 37 CFR 1.97.  Accordingly, examiner has not considered any Information Disclosure Statements.
Priority
This application claims benefit as a CON of 16/038,643 (filed 07/18/2018; issued as USPAT-10426798) which claims benefit from provisional U.S. Application No. 62/533,707 (filed 07/18/2017).  The instant application has been granted the benefit date, 18 July 2017, from the application 62/533,707.  

RESPONSE TO ARGUMENT
35 USC § 103 
Due to the applicant’s claim amendments, the examiner withdraws the pending prior art rejections  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-12, 14, 16-18, 21-24, 30 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,426,798 for the reasons of record and the comments below.
The applicant's arguments have been fully considered but are unpersuasive.
The applicant argues that the claim amendments make the rejection moot.  Contrary to the applicant’s arguments, the examiner notes that claim 2 of US-10,426,798 recites the amendment to claim 1, namely administration of methotrexate if necessary.
Therefore, the examiner hereby maintains the rejection of claims 1, 3-12, 14, 16-18, 21-24, 30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,426,798.
The examiner reiterates the pending rejection:
Claims 1, 3-12, 14, 16-18, 21-24, 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,426,798. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US-10,426,798  are species of instant .
Claims 1-2 of US-10,426,798 recite: 

    PNG
    media_image1.png
    422
    593
    media_image1.png
    Greyscale


Amended claim 1 recites:

    PNG
    media_image2.png
    285
    620
    media_image2.png
    Greyscale


	Therefore, the instant claims are obvious over the claims of U.S. Patent No. 10,426,798.

Allowable Subject Matter
Claims 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is directed to the method of claim 24, wherein the nucleic acid sequence encoding the shRNA has at least 90% identity to SEQ ID NO: 1.  Instant SEQ ID NO:1 is the nucleic acid sequence: aggatatgcc cttgactatt tgtccgacat agtcaagggc atatcctcct atacgggaac tgataaacag gctgtatcag ttcccgtata gg.
Choudhary Supplemental Figure 1 (S1): demonstrated the sequences used in their experiments.

    PNG
    media_image3.png
    233
    715
    media_image3.png
    Greyscale

The examiner has requested that the Scientific and Technical Information Center (STIC) perform a sequence search for SEQ ID NO:1 using the Automated Biotechnology 

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633